 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
EXHIBIT 10.1
STOCK PURCHASE PLAN ENGAGEMENT AGREEMENT
     Stock Purchase Plan Engagement Agreement dated as of August 8th, 2007 (this
“Agreement”) between Paychex, Inc., a Delaware corporation (the “Company”), and
Banc of America Securities LLC (“Broker”), acting as agent for the Company.
     WHEREAS, the Company desires to establish a trading plan (subject to the
terms and provisions of this Agreement, the “Plan”) that qualifies for the safe
harbors provided by Rule 10b-18 (“Rule 10b-18”) and Rule 10b5-1 (“Rule 10b5-1”)
each under the Securities Exchange Act of 1934, as amended (the “Exchange Act”);
and
     WHEREAS, the Company wishes to engage Broker as its exclusive agent to make
purchases shares of the common stock, par value $0.01, of the Company (the
“Securities”) on its behalf under the Plan;
     NOW, THEREFORE, the parties agree as follows:

1.   The Company hereby engages the Broker as the Company’s exclusive agent to
purchase the Securities during the term of this Agreement. Subject to the terms
and conditions set forth herein, Broker hereby accepts such appointment and
engagement.   2.   A. Broker is authorized to begin purchasing the Securities as
agent for the Company pursuant to the Plan on August 6th, 2007, after the
execution of this Agreement by both parties, and shall cease purchasing the
Securities on the Termination Date (as defined below). The time period beginning
on the date purchases are to first be made to the date of the termination of the
Plan is referred to herein as the “Plan Period”.

     B. (i) On each Trading Day during the Plan Period, Broker shall purchase as
agent for the Company and for the account of the Company the lesser of (a) the
maximum number of Securities that the Company could purchase under Rule 10b-18
and (b) number of Securities that Broker is able, subject to market conditions
and principles of best execution, to purchase as agent for the Company and for
the account of the Company on such Trading Day using commercially reasonable
means in accordance with the guidelines set forth below (the “Guidelines”). The
dollar value of the Securities purchased pursuant to this Plan including
commissions, shall not exceed $500,000,000.00, less the aggregate total amount
spent by Broker on behalf of the Company, during the period from August 6, 2007
through the execution of this Plan.

      Purchase Price Range   Number of Shares to be Purchased       Greater than
***   0 shares Greater than or equal to
*** and less than or equal to ***   Up to 500,000 shares, but not more than
50% of the maximum allowable volume
under Rule 10b-18 Greater than or equal to
*** and less than or equal to ***   Up to 750,000 shares, but not more than
75% of the maximum allowable volume
under Rule 10b-18 Less than ***   Up to 100% of the maximum allowable
volume under Rule 10b-18

The Company shall pay to Broker a commission of $0.025 per Security so
purchased.
     (ii) A “Trading Day” is any day during the Plan Period that the NASADQ
Corp. (the “Principal Market”) is open for business and the Securities trade
regular way on the Principal Market.
     (iii) Any Securities so purchased shall be purchased under ordinary
principles of best execution at the then-prevailing market price. Subject to the
terms set forth in this Agreement, Broker shall have full discretion with
respect to the execution of all purchases, and the Company acknowledges and
agrees that the Company does not have, and shall not attempt to exercise, any
influence over how, when or whether to effect such purchases of Securities
pursuant to the Plan. The Company acknowledges and agrees that, in acting under
this Agreement, Broker will be an independent contractor and will not be acting
as the Company’s trustee or fiduciary or in any similar capacity. Payment for
the purchase price of Securities purchased under the Plan for the account of the
Company, plus applicable commission, will be delivered to Broker’s account,
which Broker shall specify in writing to the Company from time to time, on a
normal three-day settlement basis.

-1-



--------------------------------------------------------------------------------



 



     (iv) In the event that Broker, in its discretion, determines that it is
appropriate with regard to any legal, regulatory or self-regulatory requirements
or related policies and procedures (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by Broker, and
including without limitation Rule 10b-18, Rule 10b-5, Regulation
13D-G,Regulation 14E and Regulation M under the Exchange Act, “Requirements”)
for Broker to refrain from purchasing Securities or to purchase fewer than the
otherwise applicable Number of Shares to be Purchased on any Trading Day during
the Plan Period, then Broker may, in its discretion, elect that the Number of
Shares to be Purchased for such Trading Day shall be reduced for such day to an
amount determined by Broker in its discretion as appropriate with regard to any
Requirements.
     (v) Any Number of Shares to be Purchased (and the corresponding purchase
price limits or ranges) set forth in the Guidelines shall be adjusted
automatically on a proportionate basis to take into account any stock split,
reverse stock split or stock dividend with respect to the Securities or any
change in capitalization with respect to the Company or any similar event that
occurs during the Plan Period, as determined by Broker in good faith and a
commercially reasonable manner.
C. Broker may purchase Securities on the Principal Market, any national
securities exchange, in the over-the-counter market, on an automated trading
system or otherwise. Broker shall use good faith efforts to execute all purchase
transactions under this Agreement in accordance with the timing, price and
volume restrictions contained in subparagraphs (2), (3) and (4) of Rule 10b-18.
Nothing herein shall preclude the purchase by Broker of the Securities for its
own account, or the solicitation or execution of purchase or sale orders of the
Securities for the account of Broker’s clients.
D. It is the intent of the parties that this Agreement and the Plan comply with
the requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties
agree that this Agreement shall be interpreted to comply with the requirements
of Rule 10b5-1(c).
3. The Company represents, warrants, agrees, acknowledges and covenants that:
(i) the Company is not entering this Agreement “on the basis of” (as defined in
Rule 10b5-1(b) under the Exchange Act) any material nonpublic information
concerning the Securities or the business, operations or prospects of the
Company and is entering into this Agreement in good faith and not as a part of a
plan or scheme to evade the prohibitions of Rule 10b5-1, (ii) the purchase of
the Securities as contemplated hereunder will not conflict with or exceed the
authority granted under the resolutions of the board of directors of the Company
authorizing this Agreement or the consummation of the Plan, (iii) purchases of
Securities pursuant to this Agreement are not prohibited or restricted by any
legal, regulatory or contractual restriction or undertaking binding on the
Company or its subsidiaries, (iv) the Company will not, during the Plan Period,
enter into any comparable agreement with any other broker, (v) the Company shall
immediately notify Broker if the representations in clauses (ii), (iii) or
(iv) become inaccurate during the Plan Period; (vi) the information that the
Company provided to Broker on or prior to the date hereof, relating to any block
purchases by the Company or any affiliated purchasers during the current
calendar week and the four preceding calendar weeks, was accurate and complete;
(vii) the Company has publicly disclosed on July 12, 2007 its intention to
institute a program for the acquisition of the Securities as contemplated
hereby; (viii) the Company agrees to not take any action that would cause the
purchases of Securities hereunder not to comply with Rule 10b-18 or Rule 10b5-1
(including without limitation, entering into or altering any corresponding or
hedging transaction or position with respect to the Securities); (ix) during the
Plan Period, neither the Company nor its officers or employees shall, directly
or indirectly, communicate any material non-public information relating to the
Securities or the Company to employees of Broker involved in executing purchases
of the Securities under this Agreement, (xi) except for Broker’s covenant in the
second sentence of Section 2. C. above, the Company shall be solely responsible
for compliance with all statutes, rules and regulations applicable to the Issuer
and the transactions contemplated hereby, including, without limitation,
reporting and filing requirements; (xii) the Company acknowledges and agrees
that (a) it is not relying, and has not relied, upon Broker or any affiliate of
Broker with respect to the legal, accounting, tax or other implications of this
Agreement and that it has conducted its own analyses of the legal, accounting,
tax and other implications hereof, (b) neither Broker nor any affiliate of
Broker has acted as its advisor in any capacity in connection with this
Agreement or the transactions contemplated hereby and (c) the Company is
entering into this Agreement with a full understanding of all of the terms and
risks hereof (economic and otherwise), has adequate expertise in financial
matters to evaluate those terms and risks and is capable of assuming
(financially and otherwise) those risks, (xiii) the Company shall notify Broker
prior to the opening of trading of the Securities prior to announcing any merger
transaction that will affect the volume calculation under Rule 10b-18 and
provide Broker with the information relating to actual purchases by the Company
during the three calendar months preceding such announcement (unless Broker
already has such information relating to actual purchasese by the Company) and
the Company acknowledges that if the Company does not provide such notice and
information to Broker, Broker may in it is discretion cease any purchase
activity hereunder after such an announcement is made by the Company until such
time as the Company provides

-2-



--------------------------------------------------------------------------------



 



Broker with the necessary information; (xiv) the Company shall notify Broker
prior to the opening of trading of the Securities of any affiliated purchases
that may occur on such Trading Day and Company acknowledges that purchases of
Securities by any such affiliated purchaser (including without limitation any
purchases caused or influenced by any action of the Company) may cause the
Number of Shares to be Purchased on any Trading Day to be reduced pursuant to
Section 2. B (iv) above; and (xv) the Company agrees that it shall not make any
“10b-18 purchases” (as such term is defined in Rule 10b-18) outside of this Plan
during the Plan Period.
4. A. This Agreement and the Plan shall terminate on the Termination Date.
“Termination Date” means the earliest to occur of (i) the close of business on
October 16, 2007, (ii) any Optional Termination Date (as defined below),
(iii) the date on which any Required Termination Notice (as defined below) is
received by Broker, (iv) the date that the Company or any other person publicly
announces a tender or exchange offer with respect to the Securities or a merger,
acquisition, reorganization, recapitalization or comparable transaction
affecting the Securities as a result of which the Securities are to be exchanged
or converted into shares of another company and (v) the date that Broker becomes
aware of the commencement or impending commencement of any voluntary or
involuntary proceedings in respect of or triggered by the Company’s bankruptcy
or insolvency.
     B. This Agreement may be terminated by either party hereto on written
notice to the other party in accordance with Section 9 below (the date of any
such termination, an “Optional Termination Date”). Upon any such termination of
this Agreement or the Plan by the Company, the Company shall immediately deliver
to Broker a letter substantially in the form of Exhibit A hereto. Any such
notice from the Company to Broker shall not indicate the reasons for the
termination or contain any material non-public information.
     C. If, at any time during the Plan Period, any legal or regulatory
restriction that is applicable to the Company or the Company’s affiliates would
prohibit any purchase pursuant to the Plan, including without limitation
Rule 10b-18, Rule 10b-5, Regulation 13D-G, Regulation 14E and Regulation M under
the Exchange Act, the Company agrees to give Broker notice of such restriction
in accordance with the notice provisions below as soon as practicable (such
notice, a “Required Termination Notice”). Such notice shall indicate the
anticipated duration of the restriction, but shall not include any other
information about the nature of the restriction or its applicability to the
Company or otherwise communicate any material nonpublic information about the
Company or the Securities to Broker.
     D. Notwithstanding the termination of this Agreement, the Company shall be
solely responsible for any purchases made by Broker on the Company’s behalf
prior to Broker’s receipt of any notice of termination, and if Broker receives
such notice, Broker may nevertheless be entitled to make, and the Company shall
be solely responsible for, a purchase hereunder pursuant to a bid made before
such notice is received by Broker.
5. In the event that Broker or any of its affiliates and their directors,
officers , employees or agents (collectively, “Indemnified Persons”) becomes
involved in any capacity in any action, proceeding or investigation brought by
or against any person in connection with any matter referred to in this
Agreement, the Company shall reimburse Indemnified Persons for its reasonable
legal and other out-of-pocket expenses (including the cost of any investigation
and preparation) incurred in connection therewith promptly, and shall indemnify
and hold Indemnified Persons harmless against any losses, claims, damages or
liabilities to which Indemnified Persons may become subject in connection with
any such action, proceeding or investigation. The Company also agrees that
Indemnified Persons shall not have any liability to the Company for or in
connection with any matter referred to in this Agreement except to the extent
that any losses, claims, damages, liabilities or expenses incurred by the
Company result from the gross negligence or bad faith of Indemnified Persons or
a breach by Broker of any of its covenants or obligations hereunder. The
provisions of this Section 5 shall survive the termination of this Agreement.
6. The parties hereto agree and acknowledge that Broker is a “stockbroker”
within the meaning of Section 101(53A) of Title 11 of the United States Code
(the “Bankruptcy Code”). The parties hereto further agree and acknowledge that
this Agreement is a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, and Broker is entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 546(e) and 555 of the
Bankruptcy Code.
7. This Agreement may be amended or modified only by a writing signed by the
parties hereto and provided that any such modification or amendment shall only
be permitted at a time when the Company is otherwise permitted to effect
purchases under this Agreement and at a time when the Company is not aware of
any material non-public information concerning the Company or the Securities and
in connection with any such amendment or modification that Company shall
represent that such amendment or modification is being made in good faith and
not as part of a plan or scheme to evade

-3-



--------------------------------------------------------------------------------



 



Rule 10b5. Any actions taken by the Company or affiliated purchasers during the
Plan Period that may affect the volume limit under Rule 10b-18 may constitute
amendments of the Plan and will be taken in good faith and not as part of any
plan to evade Rule 10b5-1. Upon any amendment or modification of this Agreement
or the Plan (other than those referred to in the immediately preceding
sentence), the Company shall immediately deliver to Broker a letter
substantially in the form of Exhibit A hereto.
8. This Agreement constitutes the entire agreement between the parties with
respect to the Plan and supercedes any prior agreements or understandings with
regard to the Plan. This Agreement is not assignable or transferable, and
constitutes the entire agreement between the parties, superceding any prior
written or oral agreements or understandings with regard to the Agreement. This
Agreement may be executed in one or more counterparts, each of which when so
executed and delivered shall constitute a single, binding agreement.
9. All notices to Broker under this Agreement shall be given to Broker, ATTN:
Jake Mendelsohn, by (i) facsimile at (415) 835-2514 followed by telephonic
confirmation at (212) 583-8537 or (ii) by certified mail or overnight courier to
the address below:
Banc of America Securities LLC
9 W. 57th Street, 40th Floor
New York, NY 10019
ATTN: Jake Mendelsohn
     All notices to the Company under this Agreement shall be given to Company,
ATTN: John Morphy, in the manner specified by this Agreement by (i) facsimile at
(585) -383-3428 followed by telephonic confirmation at (585) 383-3402 or (ii) by
certified mail or overnight courier to the address below:
Paychex, Inc.
911 Panorama Trail South
Rochester, NY 14625
Attn: John Morphy
Fax: 585-383-3428
With a copy to:
Paychex, Inc.
911 Panorama Trail South
Rochester, NY 14625
Attn: Stephanie Schaeffer
Fax: 585-383-3441
10. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have signed this Agreement as of the
date first written above.

            PAYCHEX, INC.
      By:   /s/ John M. Morphy         Name:   John Morphy        Title:   SVP,
CFO, Secretary & Treasurer        BANC OF AMERICA SECURITIES LLC
      By:   /s/ Dmitry Genkin         Name:   Dmitry Genkin        Title:  
Managing Director     



--------------------------------------------------------------------------------



 



EXHIBIT A
[Company Letterhead]
[Date]
Banc of America Securities LLC
9 West 57th Street, 40th Floor
New York, NY 10019
Attn: Jake Mendelsohn
     Re: [Amendment/Modification/Waiver/Termination] of Stock Purchase Plan
Engagement Agreement
Ladies and Gentlemen:
     Reference is made to the Stock Purchase Plan Engagement Agreement (the
“Repurchase Agreement”) dated as of [                    ] between Paychex, Inc.
(the “Company”) and Banc of America Securities LLC (“Broker”).
     In connection with the [amendment/modification/waiver/termination] of the
Repurchase Agreement, the Company hereby represents and warrants to Broker that
on the date hereof the Company is not aware of any material nonpublic
information regarding the Company, and that its decision to [amend/modify/seek a
waiver of/terminate] the Repurchase Agreement was made in good faith and not as
a part of a plan or scheme to evade the prohibitions of Rule 10b-5 under the
Securities Exchange Act of 1934, as amended.

            Very truly yours,
 
PAYCHEX, INC.
      By:           Name:           Title:        

Acknowledged and agreed to as of the date first above written,

          BANC OF AMERICA SECURITIES LLC
      By:           Name:           Title:          

